947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James W. DOUGLAS, Plaintiff-Appellee,v.Jerrod F. HOWARD;  Art L. Guerry;  Roy J. Frick;  Alvin J.Neal;  Robert O. Sox;  Bruce L. Merchant, Jr.;  Paul A.Peters;  Lowell C. Spires, Jr.;  Harvey P. Wise, Sr., intheir official capacity as members of Lexington CountyCouncil;  Lexington County Council;  County of Lexington,Defendants-Appellants.
No. 90-1072.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 4, 1991.Decided Oct. 30, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Karen L. Henderson, District Judge.  (CA-90-210-3-6)
Vance J. Bettis, Gignilliat, Savitz & Bettis, Columbia, S.C., for appellants.
Richard J. Breibart, Coleman, Sawyer, Breibart & McCauley, Lexington, S.C., for appellee.
D.S.C.
AFFIRMED.
Before K.K. HALL, Circuit Judge, BUTZNER, Senior Circuit Judge, and GRAHAM CALDER MULLEN, United States District Judge for the Western District of North Carolina, sitting by designation.
OPINION
PER CURIAM:


1
The plaintiff-appellee, a magistrate in Lexington County, South Carolina, sued Lexington County, the county council, and its constituent members, alleging that the county council discriminated against him by arbitrarily depriving him of certain retirement benefits when the council placed him in an unfavorable retirement category.   The defendants-appellants moved to dismiss for lack of subject matter jurisdiction and failure to state a claim upon which relief can be granted.   The district court below found the council was not entitled to dismissal based on legislative immunity and denied the motion.   The defendants appealed.


2
James W. Douglas was appointed to serve as a magistrate in Lexington County, South Carolina.   In his complaint he alleges that during his service as magistrate the county council voted not to grant him certain retirement benefits for which he was eligible.   He claims that this action was taken because of personal ill will on the part of the individual members of the council.   The council responded to the suit by filing a motion to dismiss based on legislative immunity.   The district court denied the defendants' motion, holding that the council acted in an administrative capacity and was not entitled to a claim of legislative immunity.   The defendants appealed this decision.


3
Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, intimating no opinion on the merits of the claim, we affirm and adopt the district court's opinion as our own.


4
AFFIRMED.